Beck, P. J.
I dissent from the action of the court in granting an order nisi in this case, calling upon the trial judge to show cause why a mandamus should not be granted. I am of the opinion that, under the facts recited in this petition for mandamus and the exhibits thereto, the refusal of the judge to sign the bill of exceptions was proper and in accordance with law, and that for this court now to grant a supersedeas, incidentally having taken jurisdiction of this case, is without authority in law. The petitioner for mandamus was duly convietéd and sentenced; the date of execution was fixed; and when the Governor of the State granted a respite for *654sixty days, that did not in any way impair the sentence. That continued in full force, and the respite granted by the Governor merely postponed the date of execution. No other order from the superior court fixing another date was in any way necessary.